DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1. the prior art fails to teach or reasonably suggest a leakage protection circuit utilized in a drive device for a LED tube lamp, comprising “the detection module is configured to detect a voltage of the power supply line when the voltage within a predetermined limited voltage range and generate a result signal reflecting the voltage”, in combination with the other limitations of the claim.

Dependent claims 2-10 are allowed by virtue of its dependency.

Regarding claim 11. the prior art fails to teach or reasonably suggest a drive device, comprising “the detection module is configured to detect a voltage of the power supply line when the voltage within a predetermined limited voltage range and generate a result signal reflecting the voltage”, in combination with the other limitations of the claim.

Dependent claims 12-20 are allowed by virtue of its dependency.

Regarding claim 21. the prior art fails to teach or reasonably suggest a method for driving leakage protection circuit utilized in a drive device for a LED tube lamp, comprising “t detecting a voltage of the power supply line when the voltage within a predetermined limited voltage range; generating a result signal reflecting the voltage”, in combination with the other limitations of the claim.

Dependent claim 22 is allowed by virtue of its dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831